Exhibit 10.3
 
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 25th day of
August, 2008, by and between New Century Equity Holdings Corp., a Delaware
corporation (the “Company”), and Newcastle Partners, L.P., a Texas limited
partnership (the “Purchaser”).


R E C I T A L S :


WHEREAS, concurrently herewith, the Company is entering into an acquisition
transaction to purchase Wilhelmina International, Inc. and its affiliated
companies (collectively, the “Wilhelmina Companies”) pursuant to an Agreement
dated the date hereof between the Company, the Wilhelmina Companies and the
equityholders (the “Sellers”) of the Wilhelmina Companies (such agreement, the
“Wilhelmina Agreement”); and
 
WHEREAS, the Company will require additional financing (the “Additional
Financing”) to complete the transactions contemplated by the Wilhelmina
Agreement under its terms; and
 
WHEREAS, in connection with entering into the Wilhelmina Agreement, the Sellers
have (i) expressed the desire for certainty with respect to completion of the
transactions contemplated by the Wilhelmina Agreement and (ii) opposed the
inclusion of a financing contingency in the Wilhelmina Agreement in favor of the
Company; and
 
WHEREAS, in these circumstances,  in order to facilitate a successful closing
under the Wilhelmina Agreement, the Company has also sought to secure prior to
execution of the Wilhelmina Agreement the Additional Financing; and
 
WHEREAS, the Purchaser desires to (i) purchase $3,000,000 of shares of common
stock, $.01 par value, of the Company (“Common Stock”) at the Closing (as
defined below) and (ii) commit to provide an additional $2,000,000 in equity
financing for a period of six (6) months following the Closing, in each case at
a per share price equal to NCEH Book Value Per Share (for purposes of this
Agreement, NCEH Book Value Per Share shall have the same meaning as defined in
the Wilhelmina Agreement, provided that clause (b) of the definition set forth
in the Wilhelmina Agreement shall be excluded); and
 
WHEREAS, an independent committee of the Board of Directors of the Company has
been formed to review, negotiate and approve the terms of such Additional
Financing pursuant to this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1.  AGREEMENT TO SELL AND PURCHASE; COMMITMENT
 
1.1           Sale and Purchase.  Subject to the terms and conditions hereof, at
the Closing, the Company hereby agrees to issue and sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, a number of shares of Common
Stock equal to (x) $3,000,000 divided by (y) NCEH Book Value Per Share (the
“Shares”) for an aggregate purchase price of $3,000,000 (the “Purchase Price”).
 
1.2           Commitment.  In addition, subject to the terms and conditions
hereof, the Purchaser commits to purchase, at the Company’s election from time
to time and at any time at or following the Closing, up to an aggregate of
$2,000,000 (the “Commitment Amount”) in shares of Common Stock at a price per
share equal to NCEH Book Value Per Share (any such shares purchased and sold,
“Additional Shares”); provided that Purchaser shall have no obligation to
purchase any shares of Common Stock (whether or not any Additional Shares were
previously purchased and sold) on or following the date that is six (6) months
following the Closing (the “Commitment End Date”).  The period between Closing
and the Commitment End Date is referred to as the “Commitment Period.”
 
1.3           Rights.  Any issuance by the Company of shares of Common Stock to
the Purchaser under this Agreement shall also include the associated share
purchase rights issued under the Rights Agreement dated as of July 10, 2006
between the Company and The Bank of New York Trust Company (the “Rights”), on a
one-for-one basis.
 
SECTION 2.  CLOSING, DELIVERY AND PAYMENT
 
2.1           Closing of the Shares Purchase.  The closing of the purchase and
sale of the Shares hereunder (the “Closing”) shall take place substantially
concurrently with the closing of the transactions under the Wilhelmina
Agreement, or at such other time or place as the Company and the Purchaser may
mutually agree (the date of the Closing, the “Closing Date”).  At the Closing,
subject to the terms and conditions hereof, the Company will issue, sell and
deliver to the Purchaser the Shares, against payment of the Purchase Price by
certified check or wire transfer of immediately available funds.  At that time,
the Company and the Purchaser shall also execute and deliver the registration
rights agreement substantially in the form of Exhibit A to this Agreement (the
“Registration Rights Agreement”).
 
2.2           Additional Closings.  The closing of each purchase and sale of
Additional Shares, if any, pursuant to the Purchaser’s commitment under Section
1.2 (each an “Additional Closing”) shall take place no later than five Business
Days (as defined below) following the Company’s delivery of written notice to
Purchaser specifying the number of Additional Shares the Company elects to sell
to Purchaser (not to exceed an aggregate of $2,000,000 in shares at the per
share price of NCEH Book Value Per Share with respect to all such Additional
Closings).   At each Additional Closing, subject to the terms and conditions
hereof, the Company will issue, sell and deliver to the Purchaser the applicable
number of Additional Shares, against payment of the purchase price by certified
check or wire transfer of immediately available funds.  The date of each
Additional Closing shall be a Business Day.  In this Agreement, a “Business Day”
is any Monday through Friday other than a day on which banks in the State of
Texas are authorized to be closed.
 
-2-

--------------------------------------------------------------------------------


 
SECTION 3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Purchaser, as follows:


3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company’s only active subsidiaries are the
subsidiaries listed on Schedule 3.1 (the “Subsidiaries”).  Except as indicated
on Schedule 3.1, each Subsidiary is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.  Each of the
Company and the Subsidiaries has all requisite corporate power and authority to
own and operate its properties and assets and to carry on its business as
presently conducted.  The Company has all requisite corporate power and
authority to execute and deliver this Agreement and, when executed, the
Registration Rights Agreement (together with this Agreement and any other
document or agreement executed by parties hereto in connection with any purchase
and  sale of Additional Shares hereunder, the “Transaction Documents”), to issue
and sell the Shares and Additional Shares (if any) and to carry out the
provisions of the Transaction Documents.  Each of the Company and the
Subsidiaries is duly qualified and authorized to do business, or registered as a
foreign corporation, and is in good standing in each jurisdiction in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
be so qualified or registered would not have a material adverse effect on the
Company and the Subsidiaries or their business, taken as a whole.
 
3.2           Capitalization.  The Company is authorized to issue 75,000,000
shares of Common Stock, of which 53,883,872 shares are issued and outstanding as
of the date hereof, and 10,000,000 shares of preferred stock.  Except as set
forth on Schedule 3.2 or in the Company’s current, quarterly, annual and other
periodic filings (the “SEC Reports”) with the U.S. Securities and Exchange
Commission (the “Commission”), there are no outstanding options, warrants or
other rights to acquire any of the Company’s capital stock, or securities
convertible, exercisable or exchangeable for the Company’s capital stock or for
securities themselves convertible, exercisable or exchangeable for the Company’s
capital stock (together, “Convertible Securities”).  Except as set forth on
Schedule 3.2 or in the SEC Reports or pursuant to this Agreement or the
Wilhelmina Agreement, the Company has no agreement or commitment to sell or
issue any shares of capital stock or Convertible Securities.  All issued and
outstanding shares of Common Stock (i) have been duly authorized and validly
issued, (ii) are fully paid and nonassessable, (iii) are free from any
preemptive and cumulative voting rights and (iv) were issued pursuant to an
effective registration statement filed with the Commission and applicable state
securities authorities or pursuant to valid exemptions under federal and state
securities laws.  Except as set forth on Schedule 3.2 or in the SEC Reports,
there are no outstanding rights of first refusal or proxy or shareholder
agreements of any kind relating to any of the Company’s securities to which the
Company is a party or as to which the Company has received written notice.  When
issued hereunder, the Shares and Additional Shares (if any) will be validly
issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Shares and Additional Shares (if any)
may be subject to restrictions on transfer under state and/or federal securities
laws as set forth herein or as otherwise required by such laws at the time a
transfer is proposed.
 
-3-

--------------------------------------------------------------------------------


 
3.3           Authorization; Binding Obligations. All corporate action on the
part of the Company and its directors (including a special committee of
independent directors) necessary for the authorization of the Transaction
Documents and the performance of all obligations of the Company hereunder and
thereunder at the Closing, including the authorization, sale, issuance and
delivery of the Shares and Additional Shares (if any), has been taken, and no
further corporate action is required to be taken.  The Transaction Documents,
when executed and delivered, will be valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity,
including those that restrict the availability of equitable remedies, and except
that the enforceability of indemnification provisions of the Registration Rights
Agreement may be limited by applicable laws and public policy.  The issuance and
sale of the Shares and Additional Shares (if any) are not and will not be
subject to any preemptive rights or rights of first refusal.
 
3.4           No Conflicts.  The execution and delivery of, and the performance
of and compliance with the transactions contemplated by, the Transaction
Documents, including the issuance and sale of the Shares and Additional Shares
(if any), will not, with or without the passage of time or giving of notice or
both, conflict with, constitute a violation or default under, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or any Subsidiary pursuant to, (i) the
Company’s currently effective Certificate of Incorporation or By-Laws, (ii) any
provision of any mortgage, indenture, contract, agreement or instrument to which
it is party or by which it is bound, (iii) any judgment, decree, order, writ,
statute, rule or regulation applicable to the Company or any Subsidiary or any
permit, license, authorization or approval applicable to the Company or any
Subsidiary, except (in the case of (ii) and (iii)) as would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the business, assets, liabilities, condition (financial or otherwise), or
results of operations of the Company and the Subsidiaries, taken as a whole.
 
3.5           Reporting Status.  The Company has filed all documents that the
Company was required to file under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), during the 12 months preceding the date of this
Agreement.  The SEC Reports complied in all material respects with the
applicable requirements of the Exchange Act and the applicable rules and
regulations promulgated thereunder as of their respective filing dates, and the
information contained therein as of the date thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
3.6           No Material Adverse Change.  Since March 31, 2008, and except as
disclosed in the SEC Reports, there has not been any material adverse change in
the business, assets, liabilities, condition (financial or otherwise), or
results of operations of the Company.
 
3.7           Private Offering.  Assuming the truth and accuracy of the
representations and warranties of the Purchaser contained in Section 4, the
offer, sale and issuance of the Shares and Additional Shares (if any) will be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and will be exempt from registration and
qualification under the registration, permit or qualification requirements of
the State of Texas.
 
-4-

--------------------------------------------------------------------------------


 
3.8           No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Shares and Additional Shares (if any).
 
3.9           Acknowledgment Regarding the Purchaser's Role. The Company
acknowledges that the Purchaser is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by the Purchaser or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Purchaser’s purchase of the
Shares and Additional Shares (if any).  The Company further represents to the
Purchaser that the Company's decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company, and agrees, as
follows:


4.1           Investment Representations.  The Purchaser understands that
neither the offer nor the sale of the Shares or Additional Shares (if any) has
been registered under the Securities Act.  The Purchaser also understands that
the Shares and Additional Shares (if any) are being offered and sold pursuant to
an exemption from registration contained in the Securities Act based in part
upon the Purchaser’s representations contained in the Agreement.  The Purchaser
hereby represents and warrants as follows:
 
(a)           Purchaser Bears Economic Risk. The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser must bear the economic
risk of its investment in the Shares and Additional Shares (if any) indefinitely
unless the Shares or Additional Shares (if any), as the case may be, are
subsequently registered pursuant to the Securities Act or an exemption from
registration is available.  Except as may be contemplated by the Registration
Rights Agreement (when executed), the Purchaser has no present intention of
selling or otherwise transferring the Shares or Additional Shares (if any) or
any interest therein.  The Purchaser understands that there is no assurance that
any exemption from registration under the Securities Act will be available and
that, even if available, such exemption may not allow the Purchaser to transfer
all or any portion of the Shares or Additional Shares (if any) under the
circumstances, in the amounts or at the times the Purchaser might propose.
 
(b)           Acquisition for Own Account.  Except as may be contemplated by the
Registration Rights Agreement (when executed), the Purchaser is acquiring the
Shares and Additional Shares (if any) for the Purchaser’s own account for
investment only, and not with a view towards their public distribution.
 
-5-

--------------------------------------------------------------------------------


 
(c)           Purchaser Can Protect Its Interest.  By reason of its, or of its
management’s business or financial experience, the Purchaser has the capacity to
protect its own interests in connection with the transactions contemplated in
this Agreement and the Registration Rights Agreement.  Further, the Purchaser is
aware of no publication of any advertisement or general solicitation in
connection with the transactions contemplated in the Agreement.
 
(d)           Accredited Investor.  The Purchaser is an accredited investor
within the meaning of Regulation D under the Securities Act.
 
(e)           Residence.  The Purchaser is organized under the laws of the State
of Texas and its principal office is located in the State of Texas.
 
(f)           Rule 144.  The Purchaser acknowledges and agrees that, when
issued, the Shares and Additional Shares (if any) must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available.  The Purchaser has been advised or is aware
of the provisions of Rule 144 promulgated under the Securities Act, which
permits limited resale of shares purchased in a private placement subject to the
satisfaction of specified conditions.
 
(g)           Access To Information.  The Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs with the
Company’s management and to review the Company’s facilities.  The Purchaser
acknowledges that the Company has given the Purchaser access to the corporate
records and accounts of the Company, has made its officers and representatives
available for interview by the Purchaser and has furnished the Purchaser with
all documents and other information requested by the Purchaser to make an
informed decision with respect to the purchase of the Shares and Additional
Shares (if any).
 
4.2           Transfer Restrictions. The Purchaser acknowledges and agrees that,
when issued, the Shares and Additional Shares (if any) are subject to
restrictions on transfer and will bear restrictive legends.
 
4.3           Organization; Authorization;  Binding Obligations.  The Purchaser
is a limited partnership duly organized, validly existing and in good standing
under the laws of the State of Texas.  The Purchaser has all requisite limited
partnership power and authority to execute and deliver this Agreement, the
Registration Rights Agreement and any other Transaction Documents and to carry
out its obligations under the provisions of such documents.  This Agreement and
the Registration Rights Agreement and any other Transaction Documents, when
executed and delivered, will be valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
except as limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights, and (ii) general principles of equity, including those that
restrict the availability of equitable remedies, and except that the
enforceability of the indemnification provisions of the Registration Rights
Agreement may be limited by applicable laws and public policy.
 
-6-

--------------------------------------------------------------------------------


 
SECTION 5.  CONDITIONS FOR CLOSING
 
5.1           Conditions to each party’s obligations with respect to the
Shares.  The obligation of each party to close the purchase and sale of the
Shares as contemplated by this Agreement is subject to satisfaction of the
following conditions at or prior to Closing:
 
(a)           The conditions to the Company’s obligations to close the
transactions under the Wilhelmina Agreement shall be satisfied (or waived by the
Company, to the extent capable of being waived under law), and the closing of
the transactions under the Wilhelmina Agreement shall occur substantially
concurrently with the Closing hereunder.
 
(b)           There shall not be any law, regulation or order enacted, entered,
promulgated, enforced or issued by any governmental authority or court or other
legal restraint preventing, prohibiting or rendering illegal the consummation of
the transactions under this Agreement.
 
(c)           There shall not be any legal proceedings or order seeking to
restrain or to invalidate the transactions contemplated hereunder, which, if
resolved unfavorably, could reasonably be expected to result in a material
adverse effect on the Purchaser or the Company (giving effect to the closing of
the transactions under the Wilhelmina Agreement).
 
5.2           Conditions to the Company’s obligations with respect to the
Shares.  The obligation of the Company to close the sale of the Shares as
contemplated by this Agreement is subject to satisfaction of the following
conditions at or prior to Closing:
 
(a)           The representations and warranties of the Purchaser contained in
Article 4 of this Agreement (disregarding all qualifications and exceptions
contained therein regarding materiality or a material adverse effect) shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of such date, except for changes contemplated by this
Agreement (unless any such representation or warranty is made only as of a
specific date, in which event such representation or warranty shall be true and
correct only as of such specific date); provided, that this condition shall be
deemed to be satisfied unless all such failures of the representations and
warranties to be true and correct, would, individually or in the aggregate,
reasonably be expected to prevent or materially delay the closing of the
transactions under this Agreement.
 
(b)           The Purchaser shall have complied in all material respects with
its obligations under this Agreement.
 
(c)           The Purchaser shall have executed and delivered to the Company at
the Closing the Registration Rights Agreement and any other Transaction
Documents required of the Purchaser to be executed and delivered at the Closing.
 
5.3           Conditions to Purchaser’s obligations with respect to the
Shares.  The obligation of Purchaser to close the purchase of the Shares as
contemplated by this Agreement is subject to satisfaction of the following
conditions at or prior to Closing:
 
-7-

--------------------------------------------------------------------------------


 
(a)           The Company shall have executed and delivered to the Purchaser at
the Closing the Registration Rights Agreement and any other Transaction
Documents required  of the Company to be executed and delivered at the Closing.
 
(b)           The representations and warranties of the Company contained in
Article 3 of this Agreement (disregarding all qualifications and exceptions
contained therein regarding materiality or a material adverse effect) shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of such date, except for changes contemplated by this
Agreement (unless any such representation or warranty is made only as of a
specific date, in which event such representation or warranty shall be true and
correct only as of such specific date); provided, that this condition shall be
deemed to be satisfied unless all such failures of the representations and
warranties to be true and correct, would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Company and the Subsidiaries, taken as a whole.
 
(c)           The Company shall have complied in all material respects with its
obligations under this Agreement.
 
5.4           Conditions to Purchaser’s obligations with respect to Additional
Shares.  The obligation of the Purchaser to close the sale of any Additional
Shares as contemplated by this Agreement is subject to the satisfaction of the
following conditions as of the date of each Additional Closing:
 
(a)           The representations and warranties of the Company contained in
Article 3 of this Agreement (disregarding all qualifications and exceptions
contained therein regarding materiality or a material adverse effect) shall be
true and correct as of the date of this Agreement and as of the date of the
applicable Additional Closing as though made on and as of such date, except for
changes contemplated by this Agreement (unless any such representation or
warranty is made only as of a specific date, in which event such representation
or warranty shall be true and correct only as of such specific date); provided,
that this condition shall be deemed to be satisfied unless all such failures of
the representations and warranties to be true and correct would, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the business, assets, liabilities, condition (financial or otherwise), or
results of operations of the Company and the Subsidiaries, taken as a whole.
 
(b)           The Company shall have complied in all material respects with its
obligations under this Agreement.
 
(c)           The conditions set forth in Section 5.1(b) and 5.1(c) shall be
satisfied as of the date of the applicable Additional Closing.
 
5.5           Conditions to the Company’s obligations with respect to Additional
Shares.  The obligation of the Company to close the sale of any Additional
Shares as contemplated by this Agreement is subject to satisfaction of the
following conditions as of the date of each Additional Closing:
 
-8-

--------------------------------------------------------------------------------


 
(a)           The representations and warranties of the Purchaser contained in
Article 4 of this Agreement (disregarding all qualifications and exceptions
contained therein regarding materiality or a material adverse effect) shall be
true and correct as of the date of this Agreement and as of the date of the
applicable Additional Closing as though made on and as of such date, except for
changes contemplated by this Agreement (unless any such representation or
warranty is made only as of a specific date, in which event such representation
or warranty shall be true and correct only as of such specific date); provided,
that this condition shall be deemed to be satisfied unless all such failures of
the representations and warranties to be true and correct, would, individually
or in the aggregate, reasonably be expected to prevent or materially delay the
closing of the transactions under this Agreement.
 
(b)           The Purchaser shall have complied in all material respects with
its obligations under this Agreement.
 
(c)           The conditions set forth in Section 5.1(b) and 5.1(c) shall be
satisfied as of the date of the applicable Additional Closing.
 
SECTION 6.  COVENANTS
 
6.1           Use of Proceeds.  The Company will use the proceeds from the sale
of the Shares to fund the purchase price to acquire the Wilhelmina Companies and
the proceeds from the sale of the Additional Shares (if any) for other general
corporate purposes.
 
6.2           No Integrated Offering.  None of the Company, the Subsidiaries,
their affiliates or any person acting on their behalf will make any offers or
sales of any security or solicit any offers to buy any security, under
circumstances that would require registration of any of the Shares or Additional
Shares (if any) under the Securities Act or cause the offering of the Shares or
Additional Shares (if any) to be integrated with other offerings.
 
6.3           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
SECTION 7.  MISCELLANEOUS
 
7.1           Governing Law.  This Agreement shall be governed by the laws of
the State of Delaware, without regard to conflicts of law principles.
 
7.2           Termination.  If the Closing under this Agreement has not
occurred, this Agreement shall terminate upon termination of the Wilhelmina
Agreement.  Notwithstanding anything to the contrary, the commitment set forth
in Section 1.2 shall terminate as of the Commitment End Date.
 
7.3           Survival.  The representations and warranties made herein shall
survive the Closing for a period of two (2) years following the Closing Date;
provided that the representations set forth in Sections 3.1, 3.3 and 4.3 shall
survive indefinitely. The covenants and agreements contained herein shall
survive in accordance with their terms. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
either party pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by that party
hereunder solely as of the date of such certificate or instrument.
 
-9-

--------------------------------------------------------------------------------


 
7.4           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares or Additional Shares (if any) from
time to time.  A party shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party;
provided that the Purchaser may assign some or all of its rights hereunder
without the consent of the Company to an affiliate of Purchaser.
 
7.5           Entire Agreement.  The Transaction Documents and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
thereof, and neither party shall be liable or bound to the other in any manner
by any representations, warranties, covenants and agreements, except as
specifically set forth herein and therein.
 
7.6           Severability.  The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
7.7           Amendment and Waiver.  This Agreement may be amended or modified,
and any provision hereunder may be waived, only upon the written consent of the
Company and the Purchaser.
 
7.8           Notices.  All notices, requests, consents and other communications
hereunder shall be made in writing and shall be deemed given (i) when made if
made by hand delivery, (ii) one business day after being deposited with an
overnight courier if made by courier guaranteeing overnight delivery, (iii) on
the date indicated on the notice of receipt if made by first-class mail, return
receipt requested or (iv) on the date of confirmation of receipt of transmission
by facsimile, addressed as follows:
 
(a)           if to the Company, at
 
New Century Equity Holdings Corp.
200 Crescent Court, Suite 1400
Dallas, Texas 75201
Facsimile: (214) 661-7475
Attention:  Chief Financial Officer


-10-

--------------------------------------------------------------------------------


 
with a copy to:


Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX  75201-4761
Facsimile: (214) 999-3683
Attention: Alan J. Perkins, Esq.



(b)           if to the Purchaser, in care of:
 
Newcastle Partners, L.P.
200 Crescent Court, Suite 1400
Dallas, TX  75201
Facsimile:  (214) 661-7475
Attention:  Evan D. Stone, Esq.



 
7.9           Indemnification.  Each party (as such, the “Indemnifying Party”)
agrees to indemnify and hold the other party (as such, the “Indemnified Party”)
harmless against any loss, liability, damage or expense (including reasonable
legal fees and costs) that the Indemnified Party may suffer, sustain or become
subject to as a result of or in connection with the breach by the Indemnifying
Party of any representation, warranty, covenant or agreement of the Indemnifying
Party contained in any of the Transaction Documents;  provided, however, that no
indemnification shall be required hereunder for the gross negligence or willful
misconduct of the Indemnified Party or breach by the Indemnified Party of any of
its representations and warranties set forth in this Agreement.  In case any
such third-party action is brought against the Indemnified Party, the
Indemnifying Party will be entitled to participate in and assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Party, and after
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense thereof, the Indemnifying Party shall not be responsible for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof;  provided, that if the Indemnified Party
shall have reasonably concluded that there may be one or more legal defenses
available to the Indemnified Party which conflict in any material respect with
those available to the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such action on behalf of the Indemnified
Party and the Indemnifying Party shall reimburse the Indemnified Party for that
portion of the fees and expenses of one counsel retained by the Indemnified
Party.
 
7.10           Interpretation.  The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.  In this Agreement, (a) “including” does not
denote or imply any limitation, and (b) “person” refers to any individual or any
legal entity or organization.
 
7.11           Counterparts.  This Agreement may be delivered via facsimile or
other means of electronic communication, and may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 
[Signature page follows]
 
-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereunto affixed their signatures.


New Century Equity Holdings Corp.
 
Newcastle Partners, L.P.
   
By: Newcastle Capital Management, L.P.
   
its General Partner
           
By
/s/ John Murray  
By
/s/ Mark Schwarz      
Its
Chief Financial Officer  
Its
Chief Executive Officer      

 

--------------------------------------------------------------------------------

 
 